Citation Nr: 0023188	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for epilepsy.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical, thoracic, and lumbar spine.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a skin disorder, to 
include jungle rot of the feet.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for organic brain 
syndrome.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for hypothyroidism.  

9.  Entitlement to service connection for hyperuricism.  

10.  Entitlement to service connection for disorders of the 
shoulders, arms, elbows, wrists, hands, fingers, hips, legs, 
thighs, knees, ankles, feet, and toes.  

11.  Entitlement to a compensable disability rating for 
tinnitus.   


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 and a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

REMAND


When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 

continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

The veteran's service-connected tinnitus is currently 
evaluated as noncompensable (0 percent disabling) under 
Diagnostic Code (Code) 6260.  38 C.F.R. § 4.87.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of diseases of the ear, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 (1999) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, if an amended regulation is more favorable, 
the Board may only apply an amended regulation to rate a 
disability for periods from and after the effective date of 
the amendment.  VAOPGCPREC 3-2000.  Therefore, prior to June 
10, 1999, the Board may apply only the previous version of 
the rating criteria.  From June 10, 1999, the Board will 
apply the version of the rating criteria that is more 
favorable to the veteran, if applicable.   

Under the previous version of Code 6260, a 10 percent 
disability rating is assigned for tinnitus when it is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  See 38 C.F.R. § 4.31 (where the Schedule 
does not provide a 0 percent rating, a 0 percent shall be 
assigned if the requirements for a compensable rating are not 
met).  38 C.F.R. § 4.87, Code 6260 (in effect prior to June 
10, 1999).  

As amended, Code 6260 provides for a 10 percent disability 
rating for recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260; 
see 38 C.F.R. § 4.31.   

In this case, the veteran's service records show that he 
served as an aircraft crewman and as an aircraft and 
helicopter mechanic.  During the September 1996 

VA examination, the veteran reported that he had bilateral 
tinnitus, and this was diagnosed.  In its December 1996 
rating decision, the RO conceded that the veteran's tinnitus 
was directly related to service and that it was reasonable to 
assume that the veteran suffered acoustic trauma in service.  
The Board emphasizes that the rating criteria set forth in 
Code 6260 require that the tinnitus is persistent and a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87, Code 6260 (1999).            

In this instance, while tinnitus was diagnosed, the veteran's 
complaints and history regarding his tinnitus were not 
documented.  Neither has the veteran offered specific 
contentions concerning the frequency and/or manifestations of 
this disorder.  In order to determine if his disability is 
persistent or recurrent, additional information is necessary.  

As to the remaining issues on appeal, the veteran seeks 
service connection for multiple disorders as set forth above.  
However, the Board finds that additional development is 
required before it may properly address those claims.  
Specifically, on his August 1996 disability claim form, the 
veteran indicated that he had received treatment at the VA 
hospital in Kansas City, Missouri as early as 1968.  In 
addition, in a September 1996 statement, he related that he 
had also received medical care at the VA facility in 
Columbia, Missouri.  There is no evidence in the claims 
folder that the RO attempted to secure records of this 
treatment.  VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:



1.  The RO should secure the veteran's 
complete VA medical treatment records 
from facilities in Kansas City, Missouri 
and Columbia, Missouri.  

2.  The RO should schedule the veteran 
for an examination to determine the 
manifestations of his tinnitus.  A 
complete history must be taken and the 
veteran's symptoms should be documented, 
to include the frequency and 
manifestations of his tinnitus.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  Any conclusions and opinions 
must be supported by complete rationale.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    




Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He 
may choose to submit additional private medical records or 
records of treatment at the correctional facility where he is 
incarcerated.  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 



